SAUNDERS COUNTY NATIONAL BANK, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Saunders County Nat'l Bank v. CommissionerDocket No. 8985.United States Board of Tax Appeals11 B.T.A. 606; 1928 BTA LEXIS 3763; April 16, 1928, Promulgated *3763 Ernest Dworak, C.P.A., for the petitioner.  Arthur H. Murray, Esq., for the respondent.  LANSDON *606  The respondent asserts a deficiency in income and profits tax for the year 1919 in the amount of $115.82.  The only issue pleaded by the petitioner is that the respondent erroneously held that it was affiliated with the Nebraska State Savings Bank during the taxable year.  FINDINGS OF FACT.  The stockholders and stock holdings of the two corporations which have been held by the respondent as affiliated for Federal tax purposes in the year in question were as follows: StockholderSaunders County National BankNebraska State Savings BankSharesPer centSharesPer centW. C. Kirchman2054197 1/239F. J. Kirchman107 1/221.563 1/425.3J. J. Johnson102 1/220.559 1/423.7F. J. Bastars204104Hartford, Conn., Trust Co., trustee255None.Maude Humphry Chase102None.A. Safranek10252W. C. Peters10252Chas, F. Keith512 1/21Ora Johnson Wilson512 1/21W. H. KirchmanNone.52Total500100250100*607 *3764  OPINION.  LANSDON: During the year 1919 the owners of 100 per cent of the stock of the petitioner owned 98 per cent of the stock of the Nebraska State Savings Bank, and the owners of 100 per cent of the stock of the Nebraska State Savings Bank owned 93 per cent of the stock of the petitioner.  Substantially all the stock of the petitioner and the Nebraska State Savings Bank was owned or controlled by the same interests in the taxable year.  The determination of the respondent that under the provisions of section 240(b)(2) of the Revenue Act of 1918 such corporations were affiliated in the year 1919 is approved.  Judgment will be entered for the respondent.